Title: From George Washington to Samuel Huntington, 7 November 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir,
                            Head Quarters Prackness Novembr 7th 1780
                        
                        I have been honored with your Excellency’s favor of the 1st Inst. and am happy to find that my appointment of
                            Major General Greene, to the command of the Southern Army, meets the approbation of Congress.
                        Congress having been pleased, by their Act of the 21st ulto, to authorise me to direct a mode for
                            compleating, recruiting and supplying the partizan Corps to be commanded by Colo. Armand and Major Lee; I beg leave to
                            suggest the propriety of incorporating the remainder of the men of Count Pulaski’s legion, and so many of the Officers as
                            there are Vacancies for, into Colo. Armands Corps, and should there be still a deficiency, that he should be furnished with
                            money and allowed to recruit in the States at large; Major Lee to be furnished with Money also, and allowed the same
                            Liberty in order to compleat his Corps to the new establishment. The purchase of horses should, I think, be left to the
                            commanding Officers of the Corps, because, they being interested in the matter, will be careful to purchase none but such
                            as are able and in every respect qualified for the service, where as, we have always found that when the business has been
                            intrusted to public Agents, they have made a job of the matter, and have furnished horses not fit for common
                            hacks—Congress, may if they please, limit the prices to a generous allowance in specie or an equivalent in the circulating
                            Medium—The Board of War and Cloathier Genl should be directed to procure regular and full supplies, annually, of the
                            Cloathing allowed to both Officers and men, and of the Arms and accoutrements for the Horse and foot. Upon this plan, I am
                            of opinion that both Corps may be quickly compleated, and constantly kept upon a respectable footing.
                        I do not find any notice taken of the Engineering department, (which includes the Corps of Sappers and
                            Miners), in the establishment of the Army, by the Resolves of the 3d and 21st ulto. The Gentlemen of that department are
                            somewhat uneasy, at seeing no mention made of them in the general establishment, and altho’ I do not imagine that it was
                            the intent of Congress to abolish so necessary and valuable a Military Branch, I could wish, for the satisfaction of the
                            Gentlemen in it, that there might be something more explicit, especially as several of them are Foreigners of distinction,
                            who say that it will have an odd appearance abroad, to see an American Military establishment of which they are part, but
                            not publicly acknowledged.
                        By letters from Governor Clinton I find that the enemy have gone off for the present from the Mohawk River,
                            after totally destroying the Country as low down as Schoharie, Those upon the Northern quarter had repassed Lake George,
                            and were again proceeding towards St Johns, but Suddenly returned with a reinforcement, and were, by accounts from Genl
                            Schuyler of the 1st instt: assembled in so considerable a force at Ticonderoga, that I have thought proper to send up the
                            remainder of the New York Brigade, from West-Point to Albany, that they may be ready to act as circumstances may require.
                            The destruction of the Grain upon the Western Frontier of the State of New York is likely to be attended with the most
                            allarming consequences, in Respect to the formation of Magazines upon the North River. We had prospects of establishing a
                            very considerable Magazine of Flour in that quarter, previous to the late incursion—The settlement of Schoharie only would
                            have delivered 88,000 Bushels of Grain, but that fine district is now totally destroyed. I should view this calamity with
                            less concern, did I see that the least prospect of obtaining the necessary supplies of flour from the States of
                            Pennsylvania, Delaware, and Maryland, previous to the interruption of transportation by frost and bad roads. This is a
                            matter to which I beg leave to call the most immediate and serious attention of Congress, as without their intervention
                            with those States, and urging, nay insisting upon their furnishing a supply in time to have it brought into the State of
                            Jersey by the latter end of this month, I foresee the distressed situation to which the Troops must be reduced in their
                            Winter Cantonments, more especially those in the vicinity of West-Point, and who will be the greatest part of the Army in
                            this quarter. I have repeatedly written myself to those States, but have received nothing but promises, which I cannot
                            find, from the Commissary, have been complied with. some of the Troops in Garrison at West-Point have
                            been lately six days without bread, and were at length obliged to break in upon a small reserve which with much
                            difficulty, I had obtained and ordered to be kept in each work, in case of sudden investiture. I cannot learn that we have
                            at this late period one thousand Barrels of flour between this place and Philadelphia.
                        While our Army is experiencing almost daily want, that of the enemy at New York is deriving ample supplies
                            from a trade with the adjacent States of New York—New Jersey and Connecticut, which has, by degrees, become so common,
                            that it is hardly thought a Crime, It is true there are in those States, Laws imposing a penalty upon this criminal
                            commerce, but it is either so light or so little attended to, that it does not prevent the practice. The Marketts of New
                            York are so well supplied, that a great number of mouths, which would otherwise be fed from the public Magazines, are now
                            supported upon the fresh Meats and flour of the Country, by which means, the enemy have been often enabled to bear the
                            disappointments of the arrival of their provision Fleets, without much inconvenience, and if report be true, they would,
                            at this very time, experience distress, for want of their long expected Irish Fleet, if the resources of the Country were
                            effectually cut off from them. This cannot be done by military measures alone, except in case of Blockade or Seige, and
                            much less will it be in my power to do it, with our Army, in the weak state it is verging to.
                        I believe that most nations make it capital for their subjects to furnish their enemy’s with provisions and
                            Military Stores during a War, was this done by the several States, and the laws put rigidly in execution in a few
                            instances, the practice would be stopped—Without something of the kind, the enemy will, while they have a species of Money
                            of superior value to ours, find little difficulty of making up the losses which they every now and then meet with at sea,
                            and which would very much embarrass their operations, had they no immediate mode of making good the deficiency.
                        I have the pleasure to inform Congress, that at the late meeting of the respective Commissaries, the exchanges
                            of about one hundred and forty of our Officers and all our privates in New York, amounting to 476, were effected, Among
                            the former are Major General Lincoln. Brigr Generals Thompson, Waterbury and Du Portail and Lt Colo. Laurens. Sir Henry
                            Clinton having made a proposal of exchanging a further number of the Convention Officers, without attaching Men to them, I
                            have acceded to it; by which we shall liberate all our Officers in this quarter, except one Brigr General (Irvine) Nine
                            Colonels—one Captain—and thirty nine Lieutenants. An offer is made by Sir Henry Clinton to exchange all those for a
                            division of the Convention Troops, by Composition, where Rank will not apply—to this I have refused to accede except
                            Lieut. General Burgoyne is made an object. If they will agree to this, he alone will liberate nearly the whole of them.
                            They have further proposed a general exchange of the Convention Troops, Officers and men, for our prisoners of War to the
                            Southward. I have not thought proper to enter at all upon the business of southern prisoners, because I have but a very
                            imperfect state of them, and because I perceive, by the powers granted to Major General Greene, that he is at Liberty to
                            negociate the exchanges of prisoners in that quarter.
                        I have no further certain accounts of the embarkation mentioned in mine of the 4th inst. but I have still
                            reason to think that such a measure is in contemplation. I have the honor to be With the greatest respect Your
                            Excellencys Most Obedt humbe servt
                        
                            Go: Washington
                        
                        
                            P.S. I have Just received the inclosed extract from Genl Heath it is the latest account from the
                                Northward and serves to show the small dependence which ought to be placed upon provisions from that quarter.
                        

                    